Citation Nr: 0025940	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-00 787	)	DATE
	)
	)
                           
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from October 1941 to September 
1945.

After a 1985 hospitalization and a 1986 VA examination, the 
veteran was granted service connection for PTSD, and assigned 
a 10 percent evaluation, by an August 1986 rating decision.  
He disagreed with the evaluation assigned, and appealed it.  
In a January 1988 decision, the Board of Veterans' Appeals 
(Board) determined that a higher evaluation was not 
warranted.  In March 1988, the veteran again sought an 
increased evaluation; the claim was denied by a May 1988 
rating decision.

In February 1992, the veteran sought an increased evaluation, 
and the claim was granted, with a 30 percent evaluation 
assigned, by an August 1992 rating decision.  In October 
1993, he again sought an increased evaluation.  This case 
comes to the Board from a March 1994 rating decision by the 
Newark, New Jersey, Regional Office (RO) that denied the 
claim.

The veteran testified at a July 2000 Travel Board hearing 
convened by the undersigned, the Member of the Board 
designated by the Chairman to conduct the hearing and make 
the final decision in this case.


FINDINGS OF FACT

1.  The RO has attempted to obtain all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

2.  Notice of the dates and times of scheduled VA 
examinations was sent to the veteran at his address of 
record, but he failed to report for the examinations.

3.  The evidence does not show good cause for the veteran's 
failure to report for VA examinations that were scheduled for 
him.

CONCLUSION OF LAW

The veteran's increased rating claim must be denied due to 
his failure, without good cause shown, to report for 
scheduled VA examinations of which he was properly notified.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.655(a), (b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

By way of background, we note that the veteran, while 
hospitalized in August 1984 in a non-VA medical facility, 
underwent a psychiatric examination during which he reported 
nightmares related to combat and "fighting" in his sleep.  
The diagnosis was PTSD.  At a November 1984 VA psychiatric 
examination, the veteran reported anxiety and poor 
concentration, and again reported nightmares.  The diagnosis 
was, again, PTSD.  During a September 1985 hospitalization at 
a non-VA medical facility, the veteran again reported 
nightmares.  The diagnosis was PTSD.  In an October 1985 
letter, Kanan Patrawalla, MD, reported that the veteran had 
been under his care for nightmares and night terrors since 
August 1984, and that his diagnosis was PTSD.  At a May 1986 
VA examination, the veteran reported anxiety, depression, 
irritability, and nightmares related to combat, but denied 
flashbacks and exaggerated startle reaction.  The diagnosis 
was chronic anxiety and depressive reactions.  The examiner 
specifically noted that, in his opinion, the veteran did not 
meet the criteria for a diagnosis of PTSD.  In a July 1986 
memorandum, the RO asked the doctor to reconcile the 
conflicting diagnoses, and the physician responded that his 
diagnosis should be revised to reflect mild PTSD.

An August 1986 rating decision granted service connection for 
PTSD, and assigned a 10 percent evaluation.

At an August 1992 VA psychiatric examination, the veteran 
reported episodes of agitation and stress intolerance, 
impaired concentration, exaggerated startle reaction, 
flashbacks, and nightmares, and said he was uncomfortable in 
social situations.  The diagnosis was chronic PTSD.

An August 1992 rating decision increased the assigned 
evaluation to 30 percent.

Relevant VA treatment records, dated between December 1992 
and February 1994, show that the veteran was seen 
approximately every other month and that he was eating and 
sleeping well with the help of medication.

At a December 1993 VA psychiatric examination, the veteran 
reported essentially the same symptoms that he had reported 
in August 1992.  The diagnosis was also the same.

A rating decision, dated in February 1994 and issued in March 
of that year, denied an increased evaluation.

A December 1994 VA outpatient treatment record noted that the 
veteran had been assigned to a different clinician.  He 
reported nightmares about service, and a general feeling of 
anxiety.  The examiner noted that the veteran had responded 
to medication with reduced symptoms.  The veteran said he and 
his wife had separated, and he expressed a sense of freedom 
from constant nagging.  He spent his time visiting friends, 
shopping, taking care of his home, and attending church.  He 
had not talked to his wife for some time and said he felt 
better for it.  The Axis I diagnosis was generalized anxiety 
disorder.

On a 14 February 1995 VA outpatient treatment record, the 
veteran reported that he had not had nightmares and that, 
"The medication hit the spot.  Now I can sleep well."  He 
was separated from his wife and said he was doing all right 
by himself.  He did his own shopping and cooking, and 
attended church daily.

At a 15 February 1995 hearing, the veteran testified that he 
had occasionally heard voices and had nightmares, but that 
medication he had been prescribed alleviated those symptoms.  
He and his wife of 33 years had separated a year earlier and, 
currently, he lived alone.  He said that, before their 
separation, he sometimes became angry with his wife, but he 
never struck her.  He had cousins and an adult son and 
visited them frequently.  In the summertime, he enjoyed 
fishing at Lake Hopatcong and on party boats at Belmar.  He 
worked for about six months with a man who mowed lawns, but 
he had arthritis, noted that he was 74 years old, and said 
the work was too hard on him and he could not continue it.  
He attended church every Sunday and one or more other times 
each week.

On a March 1995 VA outpatient treatment record, the veteran 
reported that he was feeling well, sleeping well, had not had 
nightmares, and had no social problems.  He was planning a 
fishing trip.

On an April 1995 VA outpatient treatment record, the veteran 
reported that he generally felt good and was not depressed, 
but said he had heard voices which he related to his military 
service.  The record suggested that the examiner had been 
unable to determine whether the voices were part of a dream 
or represented an auditory hallucination.

On a May 1995 outpatient treatment record, the veteran 
reported that he did not hear voices if he took his 
medication.  He said he had not had social problems, and 
planned to start fishing in June.

In June 1996, the RO requested a VA examination.  In July, 
the VA medical center advised the RO that the veteran had 
failed to report for examinations scheduled on 12 and 24 
July.  An August Supplemental Statement of the Case noted the 
veteran's failure to report for examinations.

A VA outpatient treatment record dated 15 July 1996 noted 
that the veteran was counseled regarding his failure to 
report for scheduled appointments.  Subsequent outpatient 
treatment records, to May 1997, did not reflect complaints or 
treatment referable to PTSD.

In a September 1996 letter, his representative advised the RO 
of the veteran's new address, and said he was then ready to 
report for an examination.

In September 1996, the RO requested a VA examination and 
provided the VA medical center the veteran's new address.  In 
October, the VA medical center advised the RO that the 
veteran had failed to report for examinations on 1 and 9 
October.

In June 1997, the RO requested a VA examination.  In a July 
letter to the veteran, the RO noted his failure to report for 
examinations in July and October 1996 and advised him that 
another examination would be scheduled.  In August, the VA 
medical center advised the RO that the veteran had failed to 
report for examinations on 4 and 16 August.

In December 1997, the RO issued a Supplemental Statement of 
the Case setting out the provisions of 38 C.F.R. § 3.655(a) 
and (b).

In an April 1998 letter, for reasons not now entirely clear, 
the RO asked the veteran if he wished to have another hearing 
and advised him that, if he failed to respond, he would be 
scheduled for a Travel Board hearing.  In a May statement, 
the veteran requested an additional local hearing.  Such a 
hearing was scheduled for 30 June but, in a letter of like 
date, he asked that it be canceled, and that his case be 
forwarded to the Board.

In July 1998, the RO requested a VA examination.  In August, 
the VA medical center advised the RO that the veteran failed 
to report for examination on 6 August.

In April 1999, the RO requested a VA examination.  In 
September, the VA medical center advised the RO that the 
veteran failed to report for examination on 24 May.

In October 1999, the RO requested a VA examination.  In an 
October letter to the veteran, the RO noted his failure to 
report for a scheduled examination and advised him that 
another examination would be scheduled.  In November, the VA 
medical center advised the RO that the veteran failed to 
report for examinations on 14 and 28 October.

In November 1999, the RO requested a VA examination.  In a 
November letter to the veteran, the RO noted his failure to 
report for a scheduled examination and advised him that 
another examination would be scheduled.  However, the record 
does not reflect that any additional examinations were 
scheduled.

In an April 2000 letter, for reasons not now entirely clear, 
the RO asked the veteran if he wished to have another hearing 
and advised him that, if he failed to respond, he would be 
scheduled for a Travel Board hearing.

At a July 2000 Travel Board hearing, the veteran testified 
that he lived in a retirement home and got on well with the 
other residents.  They had dinners together and he often 
helped residents who were more disabled than him.  He enjoyed 
fishing and he walked in the park two or three times each 
week.  He often met friends in the park and visited with 
them.  He was a deacon in his church and spent considerable 
time in the church preparing it for services.  He said that 
all the parishioners were his friends.  He said he was 
troubled by nightmares, but not if he took his medication.  
He saw a VA doctor about once each month.

Analysis

VA has a duty to assist the veteran in developing evidence 
pertaining to his claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.103(a).  The duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet.App. 121 (1991); Lineberger v. 
Brown, 5 Vet.App. 367 (1993); Waddell v. Brown, 5 Vet.App. 
454 (1993); 38 C.F.R. § 3.326.  Further, when medical 
evidence accompanying an increased-rating claim is not 
adequate for rating purposes, VA must afford the veteran an 
examination.  38 C.F.R. § 3.326(a).  Persons for whom an 
examination is scheduled are required to report therefor.  
Id.  If a claimant, without good cause, fails to report for a 
scheduled VA examination then,. § 3.655(a).

In this case, entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, so it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Here, the only relevant medical evidence obtained 
after a December 1993 VA examination was a few outpatient 
treatment records.  Those records revealed little regarding 
the nature and extent of the veteran's PTSD.  Indeed, one of 
them reflected a diagnosis of generalized anxiety disorder.  
Thus, the RO had ample justification for ordering an 
examination.

Between July 1996 and November 1999, VA examinations were 
scheduled for the veteran on no fewer than ten occasions.  He 
failed to report for each of them.  (Notices for the first 
two examinations, those scheduled for 12 and 24 July 1996, 
were sent to his old address.  However, an August 
Supplemental Statement of the Case was sent to the same old 
address and a September letter from his representative 
indicated that the veteran received that.)  In July 1996, he 
was counseled by the VA medical center regarding his failure 
to report for scheduled appointments.  A September 1996 
letter from his representative expressed the veteran's 
willingness to report for examination.  In addition to the 
August 1996 Supplemental Statement of the Case, letters to 
the veteran in July 1997 and October 1999 noted his failure 
to report for scheduled examinations.  Finally, a December 
1997 Supplemental Statement of the Case quoted 38 C.F.R. 
§ 3.655 (a) and (b).  The veteran has not, and could not, 
claim that he was unaware of the requirement to report for 
scheduled VA examinations or the consequences of failing to 
do so.

"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991); 
see also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  In 
this case, the duty to assist has been frustrated by the 
veteran's failure to report for the examination(s) needed to 
produce evidence essential to his claim.

As noted above, an exception to the requirement, that an 
increased-rating claim be dismissed for failure to report for 
a scheduled VA examination, arises when the veteran had good 
cause for failure to report.  In this case, the veteran, in a 
September 1996 letter from his representative, indicated a 
willingness to report for an examination.  He has failed to 
submit any cause for his failure to report for scheduled 
examinations, let alone good cause, including during his 
testimony at a June 2000 Travel Board hearing.  We are 
compelled to conclude that he had no good cause for failing 
to report for at least one of the scheduled examinations.

The Board appreciates the veteran's effort in attending the 
hearing before the undersigned in July 2000.  However, if the 
veteran wishes to pursue his claim for an increased rating, 
he must be prepared to cooperate with VA efforts to provide a 
contemporaneous medical examination.  Until then, the law is 
dispositive and the Board has no alternative but to deny the 
veteran's claim.  Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling, is denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 9 -


